SUMMARY ORDER
On February 28, 2001, proceeding pro se, Plaintiff-Appellant Marjorie Miller filed a federal complaint alleging that Defendant-Appellee the New York City Transit Authority (“NYCTA”) failed to promote her because of race in violation of Title VII of the Civil Rights Act of 1964, *7342 U.S.C. § 2000e et seq., as amended (“Title VII”). The district court (Garaufis, J.) granted NYCTA’s motion for summary judgment on December 23, 2004. We assume the parties’ familiarity with the relevant facts and the specification of issues on appeal.
Having considered each of Appellant’s arguments, we affirm the judgment of the district court for substantially the reasons given in its decision. Accordingly, the judgment of the district court is AFFIRMED.